PER CURIAM.
By petition for writ of certiorari we are requested to review an order of the Florida Public Service Commission. After having heard argument of the parties and carefully studied the record and briefs, we have determined that in entering the order under *202attack the Commission did not depart from the essential requirement of the law.
The petition for writ of certiorari is therefore denied.
It is so ordered.
THORNAL, C. J., DREW, O’CON-NELL and HOBSON (Ret.), JJ., and JOHNSON, District Court Judge, concur.